Citation Nr: 0424784	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  95-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
shoulder scar with restricted mobility, based on an initial 
grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from February 1980 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination the RO granted service 
connection for a scar of the right shoulder with restricted 
and assigned a 10 percent disability evaluation.  The veteran 
appealed the assignment of the 10 percent disability 
evaluation.  

The veteran's scar of right shoulder with restricted movement 
is rated under the scheduler rating pertaining to the skin.  
The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805.  

The veteran has been notified of and the RO has had an 
opportunity to consider the amended regulation.  The RO has 
adjudicated the veteran's service-connected right shoulder 
disability under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805, which pertains to scars and limitation of motion of the 
affected part.  The revised regulation provide for higher 
compensation based of the depth and dimensions of the scar.  
See Diagnostic Code 7801 (2003).  

However, the veteran has not had a VA examination with 
respect to the amended regulations, and the most recent VA 
examination dated in April 2002 does not provide the depth 
and dimensions of the veteran's service-connected scar of 
right shoulder.   

In addition, the veteran in a statement in support of claim 
dated in May 2004 asserts that her right shoulder disability 
has increased in severity.  Specially, the veteran asserts 
that she experiences more pain in the neck and shoulders and 
restricted movement.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance providing 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In light of the foregoing, the Board is of 
the view that a VA examination is warranted to determine 
severity of the veteran's scar of the right shoulder with 
restricted mobility.  

Finally, the Board notes that this is an initial rating case.  
As the veteran disagreed with the assignment of the 10 
percent rating for his service-connected right shoulder scar 
with restricted movement, consideration should be given to 
"staged ratings" since service connection was made effective 
(i.e., different percentage ratings for different periods of 
time).  Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following: 

1.  Ask the veteran whether there exist any 
recent VA or private medical records 
related to her right should disorder that 
are not currently in the claims folder.  If 
so, obtain and associate them with the 
claims folder.  If signed release forms are 
needed to obtain any such private medical 
records directly, ask the veteran whether 
he would be willing to execute such forms.  
If not, ask the veteran to provide the 
relevant records herself.  She should also 
be asked to provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should provide the veteran VA 
dermatology and orthopedic examinations 
to determine the severity of the 
veteran's service connected scar of the 
right shoulder with restricted movement.  
All necessary studies should be 
performed.  The examiner(s) should be 
provided a copy of the veteran's claims 
file.  The examiners are requested to 
respond to the following:  

a.  Dermatology Examination:  The 
examiner is requested to describe all 
associated scarring of the right 
shoulder.  In so doing, the examiner 
should indicate whether the scar is deep 
or superficial and provide the dimensions 
of such scarring in the affected area.  

b.  Orthopedic Examination:  The examiner 
should also provide the range of motion of the 
right shoulder.  The examiner is requested to 
provide the range of motion measurements of the 
right shoulder, including range of motion of 
forward elevation (flexion), abduction, and 
external and internal rotation.  The examiner 
should state normal ranges of motion of the 
right shoulder.  The examiner is also requested 
to determine whether the right shoulder 
exhibits weakened movement, excess 
fatigability, and, if feasible, these 
determinations should be expressed in terms of 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis.  The 
examiner should also express an opinion as 
whether pain could significantly limit 
functional ability during flare-ups or when 
used repeatedly over a period of time.  
3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased 
evaluation for a scar of the right shoulder 
with restricted movement with consideration 
of Fenderson v. West, supra 

5.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




